         Case 1:20-cv-01932-YK Document 18 Filed 04/12/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BEVERLY LOWERY,                              :
         Plaintiff                           :           No. 1:20-cv-01932
                                             :
             v.                              :           (Judge Kane)
                                             :
JOHN C. HOUSER and                           :
TOWNSHIP OF NORTH CORNWALL,                  :
          Defendants                         :

                                         ORDER

      AND NOW, on this 12th day of April 2021, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Defendants’ partial motion to dismiss (Doc. No. 13) is GRANTED; and

      2. Plaintiff’s claim against Defendant Township for municipal liability pursuant to 42
         U.S.C. § 1983 and Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658 (1978)
         (Count III) is DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to file a
         second amended complaint, within thirty (30) days of the date of this Order, that
         corrects the pleading deficiencies identified in the Memorandum issued concurrently
         with this Order.

                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
